IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TERRELL BYARD,                            : No. 113 EM 2016
                                          :
                   Petitioner             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
TREVOR WINGARD, ET AL.,                   :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 1st day of September, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.